PER CURIAM.
On July 25, 1947, Beecher filed a notice of appeal from the following orders of the district court filed June 27, 1947, in Beecher’s proceedings under § 75 of the Bankruptcy Act, 11 U.S.C.A. § 203:
Order of Judge on Petitions for Review of Commissioner’s Order of August 16, 1943.
Order Denying Motion of Bankrupt to Dismiss Appeals.
Order Denying Farm Debtor’s Motion to Disqualify and Disbar C. D. Randall from Further Appearance in Court.
Order Denying Farm Debtor’s Motion to Disqualify and Disbar Herman Howe from Further Appearance in this Court.
Order Denying Farm Debtor’s Motion to Disqualify and Dismiss Robert F. Murray as Conciliation Commissioner.
On December 3, 1947, Beecher filed a notice of appeal from an order of the district court dated November 5, 1947, entitled “Order on Petitions of Farm-Debtor.”
We consider the appeals from the above orders abandoned and appellees’ motion to dismiss them is granted.
The appeals are dismissed and the orders deemed affirmed.